DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A1-B1, claims 1-9, 11-13, 15-17, in the reply filed on 8/4/22 is acknowledged.
Claims 10, 14, 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 13: Unclear if anterior portion refers to an orientation relative to the human body, or an anterior side of the device itself.  If it is the former, then there is a 101 issue (see below).  If the latter, then it is still not clear what further limitations are imparted on the structure, since any side of the device with the shield may simply be called the anterior side.
 	Claim 17: Refers to a method (which should depend from claim 16), but the claim recites dependency from claim 14, which is a device claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claim 13: Fails to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
 	As noted in the 112 rejection above, the claim recites an anterior portion, which appears to refer to an orientation relative to the human body.  This encompasses the human body in a device claim, since the claimed device requires the human body in order to define the relative anterior orientation.  Examiner suggests rephrasing the claim under method claim 16 instead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 2015/0158567) in view of Soltis (US 2013/0013045).

    PNG
    media_image1.png
    399
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    625
    391
    media_image2.png
    Greyscale

 	Regarding claims 1, 7, 13, 15, 16, Marshall discloses substantially the same invention as claimed (Figure 1A and 3A provided above for example), including an implantable medical lead and device (abstract; Figure 1) comprising first and second defibrillation electrodes configured to deliver anti-tachyarrhythmia shocks (Paragraph 35; Figure 3A: 28a-b), a pace electrode disposed between the first and second defibrillation electrodes and configured to deliver a pacing pulse that generates an electric field proximate to the pace electrode (abstract; Paragraph 38; Figure 3A: 32b).
 	
    PNG
    media_image3.png
    282
    415
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    193
    167
    media_image4.png
    Greyscale

Further regarding claims 1, 5, 13, Marshall does not disclose a shield as recited.  However, Soltis teaches a shield disposed over a portion of an outer surface of a stimulation electrode and extending laterally away from the stimulation electrode (abstract; Figures 2A-B provided above), wherein the shield is configured to impeded the electric field in a direction from the pace electrode away from a target tissue (Paragraph 41), in order to facilitate directed delivery of the stimulation energy to target tissue while preventing unwanted stimulation of surrounding tissue.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Marshall as taught by Soltis to include a shield disposed over the pace electrode, in order to facilitate directed delivery of the pacing energy to target tissue while preventing unwanted stimulation of surrounding tissue.  Since the pace electrode is between the first and second defibrillation electrodes, the shield would thus be disposed between the first and second defibrillation electrodes.  In addition, Soltis notes that shields may be provided to either some or all electrodes on a lead (Paragraph 40, end).
Regarding claim 2, the length and width of the shield of Soltis is greater than a length and width of the stimulating electrode as recited (Figure 2A; Paragraph 42).
Regarding claim 3, Soltis shows that the shield sizing may vary (Figures 2, 3, 4, 5A-D) while continuing to achieve the goal of preferentially directing stimulation energy and preventing unwanted stimulation.  Marshall or Soltis do not explicitly disclose or suggest the edges of the shield coinciding with the edges of the defibrillation electrodes in the manner as recited.  However, absent persuasive evidence that a particular configuration is significant, changes in size/proportion are considered an obvious matter of design choice.  See MPEP 2144.04(IV)(A).  There is no evidence that the particular sizing of the pace electrode shield relative to the defibrillation electrodes is significant.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Marshall and Soltis to include a size/proportion of shield as recited, since such a modification would have amounted to merely an obvious matter of engineering design choice.
Regarding claims 6, 17, the shield of Soltis is configured to fold and unfold for delivery as recited (Paragraphs 44-45).
Regarding claims 8-9, the shield of Soltis includes a Nitinol support structure as recited (Paragraph 44).
Regarding claims 11-12, Marshall discloses a second pace electrode (Figure 3A: 32a), and as mentioned above, the shield of Soltis may be provided to either some or all electrodes on a lead (Paragraph 40, end).  
Further regarding claim 16, Marshall discloses positioning the lead to stimulate a heart as recited (Figure 1B; abstract), and as discussed above, Soltis shows the shield should be rotationally oriented to be opposite the target tissue relative to the stimulation electrode (Paragraph 41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster (US 2018/0133458) shows a shielded defibrillation electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792